Citation Nr: 9930366	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  95-23 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a higher rate of special monthly compensation, 
to include the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
November 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied entitlement to special 
monthly compensation (SMC) at any rate greater than provided 
by 38 U.S.C.A. § 1114(l).  That rating decision also 
established service connection for coronary artery disease 
with hypertension and for herniated disc at L3-4 with spinal 
stenosis. 

While the claim of entitlement to SMC based on the need for 
regular aid and attendance was in appellate status, the RO 
entered a rating decision in March 1996 granting entitlement 
to SMC at the intermediate rate between 38 U.S.C.A. § 1114(l) 
and (m) as provided by 38 U.S.C.A. § 1114(p) and 38 C.F.R. 
§ 3.350(f)(3).  This rating was assigned on the basis of 
service-connected bilateral below-the-knee amputations and 
separate service-connected disabilities independently ratable 
at 50 percent or more (coronary artery disease with 
hypertension, 30 percent; herniated disc at L3-4 with spinal 
stenosis, 20 percent; synovitis, left knee, 10 percent; 
otitis media and appendectomy scar, each 0 percent).  

In August 1998, the RO issued a supplemental statement of the 
case addressing the issue of entitlement to SMC based on the 
need for regular aid and attendance or by being housebound.  
At a hearing in May 1999, the issue was also characterized 
thusly; however, given the current award of the intermediate 
rate between 38 U.S.C.A. § 1114(l) and (m), the attainment of 
housebound status in this case is moot because it would not 
result in a higher level of compensation than currently 
awarded.  The current rate of compensation is also greater 
that the rate payable for 38 U.S.C.A. § 1114(l) based on a 
need for regular aid and attendance.  Although not 
dispositive, the Board also notes that the issue was 
certified for appeal as a claim for special monthly 
compensation at the aid and attendance rate.  Therefore, the 
issue of housebound status is not for consideration in this 
appeal.  

The Board points out that the issue on appeal also involves 
consideration of whether the veteran is entitled to an 
additional 100 percent rating for disability independent of 
that for which he is receiving SMC at the subsection (l) 
rate.  See 38 C.F.R. § 3.350 (f)(4).  If so, he would be 
entitled to SMC at the next higher rate, subsection (m).  
Further, if the requirements for regular aid and attendance 
are independently met, the veteran's service-connected 
disabilities would then qualify him for the 38 U.S.C.A. 
§ 1114(o) rate.  See 38 C.F.R. § 3.350(e)(3)  Therefore, the 
issue on appeal has been recharacterized as shown on page one 
of this remand.

REMAND

The Board notes that the appellant's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim that is plausible.  In 
general, an allegation of increased disability, as in this 
case in which the appellant seeks an increase in the level of 
SMC, is sufficient to establish a well-grounded claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
finds that further assistance to the appellant is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

As noted in the introduction, this case involves accurately 
assessing the current level of disability due to service 
connected disabilities that are separate and distinct from 
the bilateral below-knee amputations.  

Cardiac evaluation and exercise stress tests in 1994 revealed 
hypertension and blockage of heart arteries.  These disorders 
were related to the bilateral below knee amputations.  On 
this basis, a 30 percent evaluation for was assigned for 
coronary artery disease and hypertension under Diagnostic 
Code 7005 in January 1995.  The veteran discontinued his 
employment in 1996 due to reported lack of endurance to get 
from his car to his office.  In 1997, congestive heart 
failure was diagnosed.  

The Board notes that the regulation concerning evaluation of 
cardiovascular disorders was changed substantively, effective 
January 12, 1998.  Where, as here, the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his 
claim under the criteria that is to his advantage.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The 
veteran's heart disease must be evaluated under the revised 
rating criteria.  However, even under the former provision, 
chronic residual findings of congestive heart failure or 
angina on moderate exertion or if precluding more than 
sedentary employment warrant a 100 percent rating.  

The Board also notes that the veteran's other significant 
service-connected disabilities include herniated disc at L3-4 
with stenosis and left knee synovitis.  These have not been 
medically evaluated since 1994.  The duty to assist includes 
ordering a fresh examination if the record is insufficient.  
See 38 C.F.R. § 4.2 (1998); Littke v. Derwinski, 1 Vet. App. 
90, 93 (1995); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  
Moreover, the duty to assist includes providing the veteran 
with a thorough and contemporaneous medical examination, one 
which takes into account the records of the prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  The RO is to request and associate 
with the claims file copies of any 
relevant medical records of treatment 
since the August 1998 supplemental 
statement of the case was issued.  If 
such records are not available, the RO 
should clearly document that fact in the 
claims file.

2.  After receiving and associating the 
above-mentioned records with the 
veteran's claims file, the veteran should 
be scheduled for such VA examinations as 
are medically indicated to evaluate the 
heart, spine, and left knee.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner or 
examiners should review the claims file, 
examine the veteran and provide findings 
that take into account the veteran's 
cardiovascular disability, herniated 
disc, and left knee synovitis.  

3.  The heart examiner should evaluate 
the heart and provide metabolic 
equivalents, ejection fractions, and 
other information relevant to the new 
rating criteria.  The examiner is 
requested to express an opinion 
addressing whether the veteran's heart 
disease would preclude the veteran from 
more than sedentary employment.  

4.  The heart examiner should also 
express an opinion as to whether the 
veteran's heart disease, in combination 
with left knee synovitis and spine 
disabilities, but without consideration 
of his amputations, is sufficiently 
severe to render the veteran permanently 
bedridden, or so helpless as to need 
regular aid and attendance as defined at 
38 C.F.R. § 3.352(a).  

5.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

6.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's service connected 
disabilities exclusive of his bilateral 
below knee amputations on the basis of 
all relevant evidence of record, and in 
light of all applicable statutes, 
regulations, and case law.  The claim for 
additional special monthly compensation 
to include the need for regular aid and 
attendance should then be reviewed.  
7.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


